Citation Nr: 1141750	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  06-36 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) subsequent to March 3, 2007.


REPRESENTATION

Appellant represented by:	Preston J. Girard


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the February 2005 rating decision, service connection for posttraumatic stress disorder (PTSD) was established with a 50 percent disability rating effective June 15, 2004.  The Veteran ultimately appealed that decision to the Board.  Prior to the Board's adjudication of the claim, a 100 percent rating was assigned for PTSD effective October 16, 2008.  See March 2009 rating decision.  As such, the Board only adjudicated the issue of whether the Veteran was entitled to a rating in excess of 50 percent from June 15, 2004 to October 15, 2008.  See September 2009 Board decision.  

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (Joint Motion), the parties explicitly noted that the Veteran was not appealing that portion of the Board's decision that denied him entitlement to an initial disability rating in excess of 50 percent for PTSD from June 15, 2004, to October 2008, and was only seeking an order vacating and remanding the September 2009 Board decision to the extent that it implicitly denied the Veteran a TDIU subsequent to March 3, 2007.  In May 2011, the Court granted the Joint Motion and remanded the matter to the Board for action consistent with the terms of the Joint Motion.

The Veteran submitted additional evidence (a statement from his representative concerning entitlement to a TDIU) directly to the Board in August 2011, which was accompanied by a waiver of RO consideration and, therefore can be considered in this decision.  See 38 C.F.R. § 20.1304 (2011).  In November 2010 and January 2011, the Board received additional medical evidence from the Veteran, which was not accompanied by a waiver.  Review of this evidence reveals that it is not pertinent to the issue of entitlement to a TDIU subsequent to March 3, 2007.  Id.  

The Veteran has submitted several requests for records from his claims folder pursuant to the Freedom of Information Act (FOIA).  It appears that his initial request was acknowledged by the Oakland RO but deferred on the basis that his claims folder was not at that facility.  Since then, the Veteran has made subsequent FOIA requests and there is no indication upon review of the claims folder that he has been provided with the requested records.  As the Veteran's claim is being remanded for additional development, there is no prejudice to the Veteran in referring his FOIA requests to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim for entitlement to a TDIU that was received in August 2007.  See VA Form 21-8940.  The claim was denied in a March 2009 rating decision and the Veteran was informed of the denial in a letter dated March 6, 2009.  He filed a timely notice of disagreement (NOD) in April 2009.  The following month, however, he informed the RO that he did "not want to pursue a notice of disagreement to the March 6, 2009 denial of my claim for individual unemployability."  The Veteran did indicate that he wanted to pursue the issues of increased ratings for PTSD and nephropathy and the issue of service connection for a heart disorder.  See May 2009 VA Form 21-4138.  The Board notes that the Veteran had perfected appeals concerning these claims before submitting this statement.  See VA Forms 9 received November 2006 and April 2009.  

Attached to the Veteran's May 2009 VA Form 21-4138 was a statement from his former supervisor, B.T., who reported in pertinent part that the Veteran had gotten mad on March 3, 2007 and walked out.  B.T. indicated that the Veteran was going to be suspended upon his return but that he never returned because his doctor put him on state disability for stress.  B.T. also noted that an April 2007 heart surgery was not the reason the Veteran left work.  See May 2009 statement.  

As noted above, the Court has granted a Joint Motion that requested an order vacating and remanding the September 2009 Board decision to the extent that it implicitly denied the Veteran a TDIU subsequent to March 3, 2007.  See May 2011 Order.  Upon review of the claims folder, the Board finds that although the Veteran explicitly withdrew his April 2009 NOD concerning the RO's denial of his claim for entitlement to a TDIU, the May 2009 submission of the statement from B.T. and a June 2009 submission of a response to an employment questionnaire filled out by the Veteran's previous employer in March 2008, with a statement added to the form by the Veteran, constituted the submission of new and material evidence pertaining to the Veteran's claim for an initial rating in excess of 50 percent for PTSD and re-raised the issue of entitlement to a TDIU.  See 38 C.F.R. § 3.159(b); Rice v. Shinseki, 22 Vet. App. 447 (2009); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. October 7, 2011).  

In light of the foregoing, the issue of entitlement to a TDIU subsequent to March 3, 2007 (as styled by the Joint Motion and Court Order) is before the Board.  As a 100 percent schedular rating for PTSD was established on October 16, 2008, the Board will only consider whether the Veteran is entitled to a TDIU from March 3, 2007 to October 15, 2008.  See Vettese v. Brown, 7 Vet App. 31 (1994) (holding that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).

The Board finds that additional development is necessary before it can adjudicate the claim.  The Veteran has reported being in receipt of benefits from the Social Security Administration (SSA) but the medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2011).  Recent VA treatment records should also be obtained and the Veteran should be scheduled for an appropriate VA examination.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

2.  Obtain the Veteran's treatment records from the Central California Healthcare System, dated since February 2009.  

3.  Thereafter, schedule the Veteran for an appropriate VA examination.  The examiner must review the claims folder.  All necessary tests should be conducted. 

The examiner should provide an opinion as to what overall effect the Veteran's service-connected disabilities (PTSD; nephropathy; type II diabetes mellitus with erectile dysfunction and cataracts; peripheral neuropathy of the bilateral lower extremities and left upper extremity; tinnitus; and bilateral hearing loss) have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment. 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities. 

In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disabilities and whether any limitation on employment is likely to be permanent. 

A rationale for any opinion expressed should be provided. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

5.  Finally, readjudicate the claim for entitlement to a TDIU from March 3, 2007 to October 15, 2008.  If the benefit sought on appeal is not granted, issue an updated supplemental statement of the case (SSOC) and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



